DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
This action is issued in response to amendment/RCE filed 10/19/2021.
Claims 1-9 were directly or/and indirectly amended. Claims 10-12, were added. No claims were canceled.
	Claims 1-12 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-9, under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (Lu hereinafter) US Patent Application publication No. 20070106659 filed March 17, 2006 and published May 10, 2007 in view of Day et al. US Patent Application Publication No. 20120068844 filed Sep. 17, 2010 and published March 22, 2012.

Regarding Claims 1, 4, and 7, Lu discloses a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process, the process comprising: 
extracting an item commonly included in documents of events regarding a specific target (Fig. 1, a query is made of documents using the word “U2”, the term “U2” is the target, Lu), wherein each of the documents includes a common phenomenon of event, a common cause of 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Lu, with the teachings of Day, to detect an event occurrence as shown in Para. 0010. Modification would have been obvious to one of ordinary skill in the art because in the event of a processing failure, the failure will be detected and an event indication to be generated. Motivation to identify any failure event by generating one or more indications for the same event, the indications are correlated if they do not represent the same event as shown in Para. 0010. Furthermore the combination of Lu in view of Day disclose 
ranking the documents based on an appearance frequency of the extracted item (Fig. 1, the list of search results ranked by relevance corresponds to ranking, as further described in the abstract, Lu); 
assigning a first label of a positive example to a document that is ranked at a rank higher than a predetermined rank (Fig. 1, step 170, wherein the 5 Stars are the predetermined rank, and step 168 which is the 5 stars corresponds to higher rank, as further described in Para. 0048, Lu);

assigning a label of a positive example or a negative example to each of the documents based on a result of the ranking (Fig. 1, stars assigned by user indicate a positive example or negative example, five stars would be a positive while zero would be negative example, Lu); and 
learning a model (Fig. 5, “machine learning server” contains coding for the machine learning model corresponds to learning model, Lu) for determining whether a specific document is a positive example or a negative example using the documents and the label assigned to each of the documents (any form of news can be read as corresponding to an event, Lu), wherein the specific document is a document of an event regarding the specific target and includes a specific phenomenon (the information corresponds to phenomenon, Lu), a specific cause (musical bands or plane named U2, corresponds to common cause, Lu), and items regarding the specific target (The word U2 corresponds to the target, Lu).
In addition Claim 7 recites;
a memory; and a processor coupled to the memory and the processor (Fig. 5, step 520, Para. 0079, Lu).
Regarding Claims 2, 5and 8, Lu in view of Day discloses a non-transitory computer-readable recording medium, the process further comprising: 
extracting the item commonly included in the documents from among items narrowed by weighting in accordance with an appearance frequency of each item in each of the documents (Para. 0077, wherein the extracted data are scored using equation corresponds to narrowing by score which corresponds to weight, Lu).

automatically assigning the first label and the second label (Fig. 1, stars assigned by the system which corresponds to automatically, since the results presented to the user with the ranking indicates a positive example which corresponds to first label or negative example which corresponds to second label, five stars would be a positive while zero would be negative example, Para. 0048, Lu).  
Regarding Claim 6, Lu in view of Day discloses a learning method further comprising: assigning the label of a negative example to a document that is ranked at a predetermined rank or lower (Fig. 1, stars assigned by user indicate a positive example or negative example, five stars would be a positive while zero would be negative example, Lu).
Regarding Claim 9, Lu in view of Day discloses a learning apparatus wherein the processor is further configured to: 
assign the label of a negative example to a document that is ranked at a predetermined rank or lower (Fig. 1, wherein the number of stars corresponds to lower or higher ranking, Lu).
Regarding Claims 10, 11, and 12, Lu in view of Day disclose a method, non-transitory computer-readable recording medium, and an apparatus wherein each of the events regarding the specific target includes a failure of a device (Para. 0010, Day).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yamada et al. 20100161546 related to failure diagnosis system, failure diagnosis device, an information update device and a computer-readable medium.
Day et al. 8493211 related to providing event indications to prevent indication storms in an event model.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        October 21, 2021